Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La opinión mayoritaria emitida en el presente caso en-fatiza y recalca “que es el deber del Tribunal de Primera Instancia, así como del Departamento [de la Familia], velar por el bienestar y seguridad de las menores [en controversia] por encima de cualquier otro tipo de conside-ración, según es y ha sido la política pública del Estado desde la década pasada”. (Enfasis suplido.) Opinión mayo-ritaria, pág. 554.
Ello no obstante, desde este estrado apelativo y sin nin-guna clase de expertise en la materia, la Mayoría resuelve que “no amerita en estos momentos que se suspendan las visitas que se estaban llevando a cabo entre la señora León Cruz y sus hijas biológicas Opinión mayoritaria, pág. 554. No podemos estar de acuerdo’, consideramos que la *574acción tomada por el Tribunal de Circuito de Apelaciones —a los efectos de ordenar la suspensión de dichas visitas hasta que el tribunal de instancia, previa vista al efecto, pueda determinar si las mismas son beneficiosas, o noci-vas, para dichas menores— es un curso de acción mucho más sabio y correcto.
No podemos olvidar el hecho de que se trata de una persona —la madre— que ha sido adicta a las drogas por muchos años, y que, hasta el momento presente, no ha po-dido liberarse de su adicción. De otro lado, tenemos dos (2) matrimonios serios y responsables que están en disposi-ción de adoptar a dichas niñas. No sabemos —por razón de no ser peritos en la materia— si las referidas visitas le pueden causar, o no, daño a dichas menores y/o a la rela-ción establecida entre ellas y las personas que solicitan adoptarlas.
Si es que en realidad el bienestar y la seguridad de las referidas menores va por encima de cualquier otra consi-deración, entonces no entendemos el porqué no ordenamos, como lo hizo el Tribunal de Circuito, que dichas visitas queden temporalmente suspendidas hasta tanto el foro de instancia celebre una vista evidenciaría y, entonces, determine qué es lo mejor y lo más conveniente para el bienes-tar de dichas menores: (1) si declarar con, o sin, lugar las peticiones de adopción; (2) si ello no obstante, las visitas a la madre biológica deben, o no, continuar, (3) etc.
En otras palabras, ambas cuestiones —la procedencia de las solicitudes de adopción y de las visitas de la madre biológica— podrían ser resueltas a base de la celebración de una sola, o única, vista evidenciaría. Ello no solo resulta en una clara economía procesal sino que garantiza, dentro de lo que humanamente se puede, el bienestar y seguridad de las menores; bienestar que es nuestra mayor prioridad.